Graham Capital Management, L.P. 40 Highland Avenue Rowayton, Connecticut 06853 June 22, 2010 Mail Stop 3010 VIA EDGAR AND FEDEX Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Sonia Barros Special Counsel Re: Graham Alternative Investment Fund II LLC Form 10 Filed April 30, 2010 File No. 000-53967 Ladies and Gentlemen: On behalf of Graham Alternative Investment Fund II LLC (the “Fund”), I am writing this letter in my capacity as an officer of Graham Capital Management, L.P., the manager of the Fund (the “Manager”).This letter responds to the Securities and Exchange Commission (the “Commission”) Staff’s comment letter dated May 28, 2010, (the “Letter”) to the Fund’s Registration Statement on Form 10 that was filed with the Commission on April 30, 2010.For your convenience, the Staff’s comments are indicated in italics, followed by the response of the Manager. 1. In connection with responding to our comments, please provide, in writing, a statement from the company acknowledging that: the company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Fund acknowledges that it is responsible for the adequacy and accuracy of the disclosures in the filing. The Fund is aware that Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing. The Fund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Please feel free to call the undersigned at (203) 899-3491 with any questions. Very truly yours, /s/ Paul Sedlack Paul Sedlack Chief Executive Officer cc:Christopher Wells
